UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2030


In re: JOHN DAVID WHITE,

                    Petitioner.



                           On Petition for Writ of Mandamus.
                      (8:13-cr-00356-GJH-1; 8:17-cv-00047-GJH)


Submitted: January 21, 2020                                       Decided: January 22, 2020


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John David White, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John David White petitions for a writ of mandamus, alleging that the district court

has unduly delayed acting on his 28 U.S.C. § 2255 (2018) motion. He seeks an order from

this court directing the district court to act. Our review of the district court’s docket reveals

that the district court denied the motion on October 23, 2019. Accordingly, because the

district court has recently decided White’s case, we deny the mandamus petition as moot.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                          PETITION DENIED




                                               2